Case 1:20-cv-01015-RP Document 11-5 Filed 10/05/20 Page 1 of 5




           EXHIBIT 4
             Case 1:20-cv-01015-RP Document 11-5 Filed 10/05/20 Page 2 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

LAURIE-JO STRATY, TEXAS ALLIANCE
FOR RETIRED AMERICANS, and
BIGTENT CREATIVE,

                    Plaintiffs,
                                                         Civil Action No. 1:20-cv-1015
vs.
                                                         Related to:
GREG ABBOTT, in his official capacity as                 Texas League of United Latin American
Governor of the State of Texas; and RUTH                 Citizens v. Abbott, No. 1:20-cv-1006
HUGHS, in her official capacity as Texas
Secretary of State,

                    Defendants.



      DECLARATION OF ELLEN STUPAK-SHAW IN SUPPORT OF
                               MOTION

        Pursuant to 20 U.S.C. § 1746, I, Ellen Stupak-Shaw, declare as follows:

        1.       My name is Ellen Stupak-Shaw. I am over the age of 18, have personal knowledge

of the facts stated in this declaration, and can competently testify to their truth.

        2.       I live in the Spring Branch neighborhood of Houston, Texas, which is located in

Harris County.

        3.       I am 69 years old. I worked as a school teacher for 39 years. Although I am retired

now, I remain active in my community. I am currently a member of the Texas Alliance of Retired

Americans. In addition, I volunteer as an election judge.

        4.       Although I usually vote in person, I do not feel safe doing so during the coronavirus

pandemic. I have rheumatoid arthritis and asthma. Those conditions, and the medication I take

because of them, make me particularly vulnerable to the virus. On top of that, my age and weight

also make me particularly vulnerable to the virus. For that reason, my husband and I have been
            Case 1:20-cv-01015-RP Document 11-5 Filed 10/05/20 Page 3 of 5




strictly quarantining since March. Although we have seen a small number of family members, we

have avoided restaurants and other public places.

       5.       In addition to the sense of pride I and others gain from voting in person, doing so

helps me ensure that my vote will be counted. But because of the pandemic, and my vulnerabilities

to COVID-19 exposure, voting in-person is not an option for me. Because of my age, I am eligible

to vote by mail. And just over two weeks ago, I submitted my mail ballot application for the

November general election. But I am worried about voting by mail for several reasons.

       6.

ballot on-time. I have followed the well-reported delivery delays resulting from the closure of a

sorting machine in the Houston area, and have heard many stories from others about their mail




confident that my ballot will be timely delivered.

       7.       Although I am aware that curbside voting is an option, I do not think it is a safe

option for me. I understand that curbside voting requires several points of contact with an election

                                             e back and forth, and then pass the registered-voter

check-in tablet back and forth, and then you must pass the e-slate used for voting back and forth.

I also know that the Secretary of State is encouraging sick voters to vote curbside. I simply cannot

risk coming into contact with the virus by voting curbside.

       8.       Just days ago, I planned to return my own ballot at one of the satellite drop-off

locations in Harris County. Prior to Governor

I could drop off my ballot close to my house. That option appealed to me because it did not require

me to travel very far, it involved little contact with others, and I would know that my ballot had



                                                 2
              Case 1:20-cv-01015-RP Document 11-5 Filed 10/05/20 Page 4 of 5




been received in time to be counted. On top of that, because there were so many other locations in

Harris County where others could return their own ballots, I did not anticipate encountering any

lines.

         9.

can only return my ballot at a single location. I am also worried that others, many of whom may

rely on the information I gave them about there being multiple return locations, will still believe

they can drop off their ballot at satellite drop-off locations in Harris County.

         10.                                     lamation, there is only one drop-off location in all

of Harris County. The drop-off location is approximately 17 miles from my house, as the crow

flies, but it is not easy 17 miles to traverse. The single drop-off location is in a high-traffic area.

Even for the vast majority of Houston-area residents, it requires traveling on the freeway. I know

many older voters simply do not drive on the freeway. And traffic in the Houston area can be

terrible. With traffic, it could take me 45 minutes just to drive to the drop-off location. On top of

that, the single drop-off location that will be available to Houston voters is located in the NRG

Center, next to the Houston Astrodome. The NRG Center is difficult to enter and exit. You can get

stuck in that parking lot for hours, if it is crowded. Those are the troubles voters in the Houston

area will face, but Harris County is a large county. Many other voters would have to travel far

father to reach the NRG Center.

         11.      Given how many voters live in Harris County, Texas, I am concerned that lines to

use the drop box may be long and that I may travel all that way only to find myself in a situation

where I have to go home and attempt to make the trip again and hopefully find the area less

crowded. Ultimately, even if I cannot find a time to drop off my ballot when there is no line or




                                                  3
          Case 1:20-cv-01015-RP Document 11-5 Filed 10/05/20 Page 5 of 5




only a short line, I will still wait. Voting is that important to me. But I worry that other voters will

be unable or unwilling to wait in a long drop off line and will end up not voting at all.

        12.     In contrast, the satellite location near my home is incredibly easy to get to. It does

not require traveling on the freeway, and I could be in and out in mere minutes. It will take me

significantly longer to drop-off my ballot and return home than it would have taken me to drop-

off and return my ballot to the location near my house.

        13.     I am also concerned that many of my friends and neighbors will not learn that they

cannot drop off their ballots at the locations they had been planning on using until it is too late to

mail in their ballots and have them be counted.

        I declare under penalty of perjury that the foregoing is true and correct.




DATED: _________________



                                                By: _________________________
                                                    Ellen Stupak-Shaw




                                                   4
